Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 1 of 23




                        EXHIBIT D
                               Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 2 of 23




          US8195828B2                                                                  HBO
1. A method for discontinuous        HBO utilizes the MPEG-DASH streaming protocol (“the Standard”), including for delivery of VOD contents
transmission, in sections, of        to its viewers/customers. As shown below, a video content from HBO is streamed and the data traffic is
encoded video data in a network of   captured showing the media format as MPEG-DASH, and the MPD file, (e.g., the Media Presentation
distributed appliances, the method   Description file is used by MPEG-DASH to contain information about the media playing). In addition, HBO
comprising the following steps:      provides trick mode operation (such as 15 Sec forward/reverse, etc.) to the streamed video.

                                     The MPEG-DASH standard practices a method for discontinuous transmission (e.g., discontinues
                                     transmission of video data during trick mode in which a reduced frame rate representation or an I-frame only
                                     version is transmitted), in sections (e.g., media segments), of encoded video data (e.g., Codec encoded
                                     representations of video stream) in a network of distributed appliances (e.g., network of DASH clients and
                                     servers).




                                     https://www.hbomax.com/
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 3 of 23




   Shown below is the URL of an .mpd master file sent by HBO which identifies the usage of MPEG-DASH
   based streaming by HBO. The .mpd master file refers to all the variants of the video encoded for various
   bandwidths and resolutions. The URL of .mpd master file is:
   https://cmaf.lv3.us.hbomaxcdn.com/videos/GYNNHNwDfl6yYnQEAAAAZ/0/00077c/0_JvEEZg_noanc_a
   BToBqQ_1080hi.mpd




   Source: Packet captures by Fiddler
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 4 of 23




   Source: Packet captures by Fiddler
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 5 of 23




   HBO, as depicted below, provides trick mode operation (such as 15 Sec forward/reverse, etc.) to the streamed
   video.




   https://play.hbomax.com/page/urn:hbo:page:GXKN_xQX5csPDwwEAAABj:type:series


   The HBO server streams video using AVC1/H.264 codec (e.g., video encoding) as shown below.
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 6 of 23




   Source: Packet captures by Fiddler
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 7 of 23




   https://www.w3.org/2011/09/webtv/slides/W3C-Workshop.pdf
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 8 of 23
                               Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 9 of 23




                                     https://dashif.org/docs/DASH-IF-IOP-v4.3.pdf




                                     https://www.etsi.org/deliver/etsi_ts/103200_103299/103285/01.02.01_60/ts_103285v010201p.pdf

creation of an HTTP GET request      The Standard practices creation of an HTTP GET request (e.g., an HTTP request by the DASH client) for
for requesting a fast search         requesting a fast search operation (e.g., trick mode operation such as fast forward or rewind) of an original
operation of an original video       video stream (e.g., a video stream), the request stating a playback speed parameter (e.g., playout rate) and an
stream, the request stating a        initial position (e.g., position of a segment such as its index number, time, or byte range when the trick mode
playback speed parameter and an      is requested) and optionally at least one parameter selected from a group of parameters consisting of file name,
initial position and optionally at   file type, path (e.g., a URL of requested segments for trick mode operation), and playback direction.
least one parameter selected from
a group of parameters consisting     During trick mode request operation, the DASH clients select from MPD the
                                     Adaptations/Representations/Segments/Subsegments related to trick mode based on requested playback
                              Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 10 of 23




of file name, file type, path, and speed parameter (e.g., @MaxPlayout rate) and the position (e.g., index, time, or byte range) of the media
playback direction;                segment when the trick mode is requested, and downloads the selected trick-mode-related segments by
                                   HTTP GET request by using the assigned URL of the requested segments.




                                    https://www.bogotobogo.com/VideoStreaming/mpeg_dash.php
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 11 of 23
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 12 of 23
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 13 of 23
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 14 of 23




    https://dashif.org/docs/DASH-IF-IOP-v4.3.pdf
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 15 of 23




    https://dashif.org/docs/DASH-IF-IOP-v4.3.pdf
                           Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 16 of 23




                                https://www.w3.org/2011/09/webtv/slides/W3C-Workshop.pdf




                                https://bitmovin.com/dynamic-adaptive-streaming-http-mpeg-dash/


transmission of the HTTP GET The Standard practices transmission of the HTTP GET request (e.g., the HTTP request by the DASH client
request to a source appliance; and device) to a source appliance (e.g., DASH server).
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 17 of 23




    https://dashif.org/docs/DASH-IF-IOP-v4.3.pdf




    https://www.bogotobogo.com/VideoStreaming/mpeg_dash.php
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 18 of 23




    https://www.w3.org/2011/09/webtv/slides/W3C-Workshop.pdf
                                 Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 19 of 23




discontinuous transmission, in          The Standard practices discontinuous transmission (e.g., discontinues transmission of media segments during
sections, of selected video frames      trick mode operation), in sections (e.g., media segments), of selected video frames (e.g., selected video frames
of an original encoded video            in trick mode which skips other frames) of an original encoded video stream from the source appliance (e.g.,
stream from the source appliance        HTTP server) to a destination appliance (e.g., DASH client) in an HTTP response using an extended HTTP
to a destination appliance in a         chunked transfer encoding mode (e.g., transferring video data in segments or chunks in encoding format), in
HTTP response using an extended         which the selected encoded video frames for the fast search operation (e.g., trick mode operation such as fast
HTTP chunked transfer encoding          forward or rewind) are transported in respective chunks (e.g., segments or chunks), wherein each chunk
mode, in which the selected             includes one complete respective selected encoded video frame (e.g., a segment that comprises an I-frame) in
encoded video frames for the fast       a second part and information about a starting time (e.g., earliest presentation time EPT), as located in the
search operation are transported in     original encoded video stream (Representation/Segments for trick mode are time-aligned with the main
respective chunks, wherein each         Adaption sets, e.g., the original video stream, which enables switching between the trick mode representation
chunk includes one complete             and the normal play rate representations), of the respective selected video frame (e.g., the selected video data
respective selected encoded video       frame in trick mode ) in a first part, wherein the second part is different from the first part and the information
frame in a second part and              about a starting time of the respective selected video frame being positioned in a commentary line of the first
information about a starting time,      part (e.g., earliest_presentation_time field of the Segment Index).
as located in the original encoded
video stream, of the respective
selected video frame in a first part,
wherein the second part is
different from the first part and the
information about a starting time
of the respective selected video
frame being positioned in a
commentary line of the first part.


                                        https://dashif.org/docs/DASH-IF-IOP-v4.3.pdf
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 20 of 23




    https://www.etsi.org/deliver/etsi_ts/103200_103299/103285/01.02.01_60/ts_103285v010201p.pdf
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 21 of 23
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 22 of 23
Case 1:21-cv-06457-JPC Document 1-4 Filed 07/29/21 Page 23 of 23




    https://dashif.org/docs/DASH-IF-IOP-v4.3.pdf
